                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCAR GILBERTO PATINO,                               Case No. 19-cv-04462-SVK
                                   8                    Petitioner,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.
                                                                                              Re: Dkt. No. 1
                                  10     CRAIG KOENIG,
                                  11                    Respondent.

                                  12          Petitioner, a prisoner of the State of California, filed a habeas corpus petition pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. Dkt. 1. Petitioner has paid the $5.00 filing fee. His petition sets forth two

                                  14   claims challenging the constitutionality of his conviction in state court: (1) improper admission of

                                  15   expert testimony in violation of Petitioner’s right to due process and a fair trial under the

                                  16   Fourteenth Amendment; and (2) ineffective assistance of counsel in violation of Petitioner’s Sixth

                                  17   and Fourteenth Amendment Rights.

                                  18          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  19   cause appearing, Respondent is hereby ordered to show cause why the petition should not be
                                       granted.
                                  20
                                              To facilitate resolution of this case, it is further ordered as follows:
                                  21
                                              1. Petitioner shall serve Respondent and Respondent’s attorney, the Attorney General of
                                  22
                                                  the State of California, with a copy of this order and the petition with all attachments.
                                  23
                                              2. The Clerk shall send a notice to Respondent regarding consenting to or declining the
                                  24
                                                  jurisdiction of a magistrate judge.
                                  25
                                              3. Consistent with Habeas Local Rule 2254-6, Respondent shall file with the Court and
                                  26
                                                  serve on Petitioner, within 60 days of service of the petition and this order, an answer
                                  27
                                                  conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,
                                  28
                                   1             showing cause why a writ of habeas corpus should not be granted based on the claims

                                   2             found cognizable herein. Respondent shall file with the answer and serve on Petitioner

                                   3             a copy of all portions of the state trial record that have been transcribed previously and

                                   4             that are relevant to a determination of the issues presented by the petition.

                                   5         4. If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   6             Court and serving it on Respondent within 30 days of the date the answer is filed.

                                   7         5. Respondent may file, within 60 days, a motion to dismiss on procedural grounds, in
                                                 lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules
                                   8
                                                 Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file
                                   9
                                                 with the Court and serve on Respondent an opposition or statement of non-opposition
                                  10
                                                 within 30 days of the date the motion is filed, and Respondent shall file with the Court
                                  11
                                                 and serve on Petitioner a reply within 14 days of the date any opposition is filed.
                                  12
Northern District of California
 United States District Court




                                             SO ORDERED.
                                  13
                                       Dated: October 28, 2019
                                  14

                                  15

                                  16
                                                                                                   SUSAN VAN KEULEN
                                  17                                                               United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
